Citation Nr: 9904115	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-29 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim of service 
connection for left ear hearing loss, as well as his 
application to reopen claims of service connection for right 
ear hearing loss and defective vision of the left eye.

The veteran's application to reopen his claims of service 
connection for right ear hearing loss and defective vision of 
the left eye was the subject of a September 1997 Board 
decision.  Therefore, they are no longer in appellate status.  
However, by the same decision, the Board remanded the 
veteran's claim of service connection for left ear hearing 
loss for further action.  This issue is again before the 
Board.


FINDING OF FACT

No competent medical evidence has been submitted which tends 
to show that the veteran currently suffers from left ear 
hearing loss that is attributable to military service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for left ear hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
current left ear hearing loss was caused by exposure to noise 
in service.  Specifically, the veteran alleges that he was 
exposed to gunfire while in combat on Okinawa and that this 
caused his current left ear hearing loss.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

The Board notes that a person who submits a claim for VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  Only if the claimant meets this 
burden does VA have the duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).  If the claimant does not meet this initial burden, 
the appeal must fail because, in the absence of evidence 
sufficient to make the claim well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet.App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet.App. at 81.  
A claimant cannot meet this burden merely by presenting lay 
testimony because 

lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet.App. at 495.

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability, competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service, 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be also established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309 (1998).  See Caluza, 
supra.

Furthermore, with hearing loss claims, it is important to 
point out that VA may only find hearing loss to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A review of the veteran's service medical records reveals a 
November 1945 examination that showed his left ear hearing at 
15/15.  Thereafter, a November 1945 examination revealed 
normal hearing in the left ear.  A January 1947 examination 
showed left ear hearing that was 15/15 on whispered voice 
testing.  The service medical records are otherwise negative 
for findings relative to hearing acuity.

VA records, dated from January 1996 to October 1997, were 
received by the RO.  With the exception of a February 1997 
housebound examination report that shows that the veteran 
needed a hearing aid and an October 1997 VA treatment record 
that 

shows that he had diminished hearing, these records do not 
refer to hearing acuity problems.

The veteran appeared at a personal hearing at the RO in 
November 1995.  He testified that his hearing loss was caused 
by exposure to gunfire noise while in combat on Okinawa.  He 
also stated that he was in a heavy equipment crew while on 
Okinawa.  Thereafter, he first noticed loss of hearing in his 
left ear in 1946 while stationed in California.  He reported 
that he was treated on three occasions while in military 
service for hearing loss.  The veteran could not remember his 
diagnosis.  However, hearing loss was found in his left ear 
and he said that physicians told him it was caused by his 
exposure to gunfire.  He also reported that, upon separation 
from service, his hearing was not examined.  Although the 
veteran did not undergo a hearing examination following 
service, he reported that an ear, nose, and throat physician, 
between 1950 and 1953, told him he had a problem with the 
bone in his left ear.  He also testified that his left ear 
hearing loss continued to become worse over time.  The 
veteran further testified that a private physician he had 
seen for 18 years told him his hearing loss was caused by his 
in-service experiences.  

Initially, the Board notes that the veteran's claim of 
service connection for left ear hearing loss was remanded in 
September 1997 in order to give him an opportunity to submit 
medical evidence from the physician about whom he testified 
at his November 1995 personal hearing.  The remand was 
ordered because VA had not fulfilled its duty under 
38 U.S.C.A. § 5103 (West 1991) to notify the veteran of the 
evidence necessary to complete his application.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).  The RO sent a letter to the 
veteran in accordance with the Board's remand instructions.  
However, no information was subsequently provided by the 
veteran. 

Taking into account the record on appeal as reported above, 
the Board observes that the veteran has provided no medical 
evidence of current left ear hearing loss as defined by 
regulation.  § 3.385.  Therefore, the veteran has not met the 
first prong of the three-prong test set forth in Caluza, 
supra.  Moreover, his service medical records neither show 
exposure to acoustic trauma or hearing loss.  Additionally, a 

review of post-service medical records fails to disclose a 
medical nexus between any current hearing loss and military 
service in the 1940's.  Therefore, the veteran has also not 
met the second or third prong of the three-prong test set 
forth in Caluza, supra.  Furthermore, in that the record on 
appeal does not contain a current diagnosis of organic 
disease affecting hearing acuity, such as sensorineural 
hearing loss, the presumption contained in 38 C.F.R. § 3.307 
does not apply.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In addition, the Board has carefully considered the 
contentions of the veteran as provided both in his written 
statements to the RO and in his personal hearing testimony.  
The Board notes that a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet.App. 466 (1991).  
However, inasmuch as the veteran is offering his own medical 
opinion as to a current diagnosis and the date of onset of 
his alleged disability, the Board notes that the record does 
not indicate that the veteran has any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The veteran's 
assertion of both a current diagnosis and a medical nexus is 
not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Additionally, lay 
assertions of a current medical diagnosis or medical nexus 
cannot constitute evidence to render a claim well grounded.  
See Grottveit, at 93; LeShore v. Brown, 8 Vet.App. 406 
(1995).  While the veteran contends that he has left ear 
hearing loss that is attributable to military service, there 
has been no competent medical evidence presented to support 
such a contention.  Therefore, the veteran's claim of service 
connection for left ear hearing loss must be denied as not 
well grounded.

Finally, while the veteran's representative has requested 
consideration of the benefit-of-the-doubt doctrine, this 
principle does not apply until the veteran has submitted a 
well-grounded claim.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for left ear hearing loss is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

